Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 8, and 15 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15, and 18 of U.S. Patent No. 8,666,768.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 of U.S. Patent No. 9,700,207.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,122,976.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12, 16, and 19 recite the limitation "the physiological data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claims.  It appears that “the physiological data” should be changed to --the sensor measurement--.
	In claims 11 and 18, it is unclear whether “a time stamp” refers to the “first network time stamp” or the “second network time stamp” from claims 8 and 15, respectively.  It appears that “a time stamp” should be changed to --the first network time stamp--.
	In claims 12 and 19, it is unclear whether “a time stamp” refers to the “first network time stamp” or the “second network time stamp” from claims 8 and 15, respectively.  It appears that “a time stamp” should be changed to --the second network time stamp--.

Allowable Subject Matter
Claims 1-20 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the non-statutory double patenting rejections are overcome.
The following is the Examiner’s statement of reasons for allowable subject matter:
As discussed in the non-final Office Action dated December 24, 2020, in parent app. No. 15/613,551 (“Parent application”; now U.S. Patent No. 11,122,976), U.S. Patent App. Pub. No. 2008/0104649 to Naaman et al. (“Naaman”), discloses a method comprising:
receiving, by a server, a device identifier of a communications device sent via a communications network ([0046] discusses how a server receives via the Internet (per [0020] and Figure 1) a reference data collector device ID from reference data collector which can be a mobile device/cellular phone (per [0018], [0022], and [0043]), wherein the communications device is associated with a first user ([0022] notes how the reference data collector device can be a personal mobile electronic device that is capable of “personal” communication which would necessarily be associated with a “first user”); 
receiving, by the server, a sensor measurement generated by a sensor sent via the communications network from a medical measurement device ([0045] discusses how the server receives “primary process data” which is received via the Internet per Figure 1 and [0020] discussed above, where the primary process data can be medical monitoring/diagnostic instrument data per [0017] (a “sensor measurement” necessarily generated by a sensor (e.g., the diagnostic instrument), and where the “sensor measurement” is received from client device 14 (also see Figure 1)...; 
determining, by the server, a difference in time between a first network time stamp associated with the device identifier sent from the communication device and a second network time stamp associated with the sensor measurement ([0048] discusses how the server associates primary and reference data “based on substantially same times,” while [0057] and [0058] discuss how such process includes using time stamps of the primary process data (sensor measurement as noted above) and reference data to determine if the reference and primary data were captured at or near the same time; such determination would necessarily include determining a difference in time between the two time stamps to determine whether they are at or near the “same time”);
determining, by the server, that the difference in time satisfies a time limit (as noted above, the server determines if the two time stamps are at or near the same time; accordingly, this process would necessarily determine if the difference between the two time stamps “satisfies a time limit” (e.g., is the time difference less than some maximum time difference such that the time difference indicates that the reference and process data were captured at or near the same time); and 
in response to the difference in time satisfying the time limit, storing, by the server, the sensor measurement in a database entry for the first user in a database ([0048] and [0058] discuss how the server (e.g., via multi-data associator 129 of Figure 4) associates the reference data (which is necessarily associated with the “device identifier” as discussed above and at [0046]) and the primary process data (the sensor/physiological data per [0017]) when the corresponding time stamps are “substantially” the same which occurs when the “difference in time satisfies the time limit” as noted above; such association necessarily results in storing some database entry indicative of the association in a computer database (e.g., see multi-data associator 88 in memory 74 in Figure 3 and [0038]).
Furthermore, U.S. Patent App. Pub. No. 2007/0180047 to Dong et al. (“Dong,” also cited in the Parent Application) teaches ([0049]) that it was known in the healthcare informatics art for a plurality of patients/users to share a single medical sensor which would advantageously allow a plurality of users to utilize a single medical device and limit such users from needing to utilize a plurality of respective medical devices to obtain their respective medical measurements such that it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made for the medical measurement device of Naaman to have been shared by a plurality of users including the first user as taught by Dong to advantageously allow a plurality of users to utilize the medical measurement device of Naaman and limit such users from needing to utilize a plurality of respective medical devices to obtain their respective medical measurements.
However, the Naaman/Dong combination does not disclose “in response to the difference in time [between the first network time stamp associated with the device identifier sent from the communications device and the second network time stamp associated with the sensor measurement] satisfying the time limit, determining, by the server, that the sensor measurement is also associated with the first user.”  In contrast, Naaman determines that primary process data (e.g., medical sensor measurements) are associated with a particular user based on a shared user ID between the primary process data and concurrently collected reference data.  See [0052]-[0053] of Naaman.  While Naaman does disclose determining that a difference in time between a between a first network time stamp associated with the device identifier and a second network time stamp associated with the sensor measurement satisfies a time limit, it appears to do so for purposes of linking the location associated with the reference data to the primary process data captured at or near the same time as the reference data rather than for determining that the primary process/sensor data is associated with the same user as that of the reference data.  See [0004], [0056], and [0057] of Naaman.
For reference, CA Patent No. 2,374,948 to Mumford (“Mumford”) discloses a distributed network for acquiring and disseminating different types of medical data from patient monitoring sites to a medical monitoring site.  The medical data is timestamped by a time server near the patient monitoring devices to allow for the later association of different types of medical data.  However, Mumford does not appear to specifically disclose determining that a medical data measurement is associated with a particular user in response to a difference in time between a first network time stamp associated with a device identifier sent from a communications device and a second network time stamp associated with the sensor measurement satisfying the time limit.
Also for reference NPL “A Wireless Wellness Monitor for Personal Weight Management” to Pärkkä et al. (“Pärkkä”) discloses a wireless wellness monitor that can record a user’s weight and heart rate and transmit the data to a server for storage.  However, Pärkkä does not appear to specifically disclose determining that a medical data measurement is associated with a particular user in response to a difference in time between a first network time stamp associated with a device identifier sent from a communications device and a second network time stamp associated with the sensor measurement satisfying the time limit.

Statement Regarding Subject Matter Eligibility:
When currently pending claims 1-20 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), the claims are patent eligible under 35 USC 101.
Specifically, the “additional limitations” of the claims (receiving a device identifier of a communications device associated with a first user, receiving a sensor measurement generated by a sensors from a medical measurement device shared by a plurality of users including the first user, and storing the medical device sensor measurement for a first user in a database entry in a database) together with the limitations directed to the at least one abstract idea (determining that a time difference between a first network time stamp associated with a device identifier sent from a communications device and a second network time stamp associated with the sensor measurement “satisfies a time limit” (e.g., they are “close enough” together) and then determining that the sensor measurement is also associated with the first user in response to determining that the time difference satisfies the time limit), when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea by binding sensor measurements from medical measurement devices shared by a plurality of users to the correct users thereby improving the technology of remote medical measurement monitoring.  For instance, the present specification discusses (at [0003] and [0010]) how weight measurements can sometimes be erroneously associated with an incorrect user such as when multiple individuals utilize the same weight scale and one of ordinary skill in the art would recognize that the above claim limitations seek to ensure that sensor/physiological measurements are bound to/associated with the correct user (e.g., as discussed at [0011]-[0012] of the present specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHON A. SZUMNY/Primary Examiner
Art Unit 3686